Citation Nr: 1445295	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  13-11 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from May 1952 to April 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the VA Committee on Waivers and Compromises in Milwaukee, Wisconsin.

In November 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran has dementia, and his daughter has been submitting evidence and signing documents on her father's behalf throughout the course of the appeal.  The November 2013 remand directed that she submit evidence that she is authorized to represent the Veteran's interests, such as a power of attorney in her name.  

If such documentation was not submitted or was otherwise unavailable, the AOJ was to make a determination as to whether the Veteran's daughter is a proper party in this claim, and the Veteran was to be given an opportunity to indicate whether or not he wants his daughter's assistance in this matter.  

The Veteran's daughter has not submitted the requested evidence, nor has the AOJ made a determination as to whether she is a proper party in this claim.  The Veteran has also not been given an opportunity to indicate whether he wants his daughter's assistance in this matter, because all correspondence is being directed to an address in California, instead of to the Veteran's residence in Alabama. 

VA cannot take any action in conjunction with correspondence that is not from the Veteran or from his designated representative.  Appellate review may not properly proceed until there has been adequate clarification of certain questions, including whether the Veteran is competent to act on his own behalf, and whether the Veteran's daughter may act as his fiduciary in this matter.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must address the competency question, making a formal determination in the matter and indicating whether the Veteran requires appointment of a fiduciary.  

2.  If the Veteran is deemed competent to manage his VA benefits, change his address on file to his current residence in Alabama, and send him copies of all correspondence that was directed to the Grass Valley, California address.  

3.  If the Veteran is determined to be incompetent to manage his VA benefits, arrange for the appointment of a fiduciary.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



